05/22/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 16, 2019

          MICHAEL WHITE v. RUSSELL WASHBURN, WARDEN

                Appeal from the Circuit Court for Trousdale County
                 No. 2018-CV-4714     John D. Wootten, Jr., Judge


                            No. M2018-01815-CCA-R3-HC


The petitioner, Michael White, appeals the summary dismissal of his petition for writ of
habeas corpus, which petition challenged his 2005 Marshall County Circuit Court jury
convictions of rape. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Michael White, Hartsville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; and Garrett D. Ward, Assistant
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              A Marshall County Circuit Court jury convicted the defendant of multiple
counts of rape and imposed a total effective sentence of 55 years’ incarceration. This
court affirmed the convictions and accompanying sentences on direct appeal. See State v.
Michael White, No. M2005-01659-CCA-R3-CD (Tenn. Crim. App., Nashville, July 13,
2006). The defendant later made unsuccessful bids for post-conviction relief, see
Michael White v. State, M2007-02157-CCA-R3-PC (Tenn. Crim. App., Nashville, Sept.
8, 2008) (affirming denial of post-conviction relief), and Rule 36.1 relief, see Michael
White v. State, M2017-02039-CCA-R3-CD (Tenn. Crim. App., Nashville, July 23, 2018)
(affirming denial of relief).

              On August 8, 2018, the petitioner filed a petition for writ of habeas corpus,
claiming that he was being illegally restrained of his liberty “based upon an indictment
that [p]etitioner was never arraigned on or advised that he would be tried on.”
Essentially, the petitioner claimed that he was tried on a superseding indictment. The
State moved the trial court to summarily dismiss the petition, asserting that, even if true,
the petitioner’s lack of awareness did not deprive the trial court of jurisdiction. The trial
court found the State’s motion well taken and dismissed the petition on September 17,
2018.

                In this timely appeal, the petitioner challenges the summary dismissal of his
petition, reiterating his argument that his lack of awareness of the superseding indictment
entitles him to habeas corpus relief. The State contends that the habeas corpus court did
not err by dismissing the petition.

               “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s
decision is, therefore, “de novo with no presumption of correctness afforded to the
[habeas corpus] court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d
406, 408 (Tenn. 2006)). The writ of habeas corpus is constitutionally guaranteed, see
U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for
more than a century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained
of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of habeas
corpus may be granted only when the petitioner has established a lack of jurisdiction for
the order of confinement or that he is otherwise entitled to immediate release because of
the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45
Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus petition is to contest
a void, not merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d
186, 189 (Tenn. 1968). A void conviction is one which strikes at the jurisdictional
integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State
ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891
S.W.2d 619, 627 (Tenn. Crim. App. 1994).

               The documents attached to the petition for writ of habeas corpus belie the
petitioner’s claim that he only recently became aware of both the superseding indictment
and the fact that he was convicted of the charges contained in that indictment. All the
judgments of conviction and transcripts of evidence bear the superseding indictment
number, and the direct appeal proceeded on that docket number. This court evaluated the
propriety of the petitioner’s convictions based upon the offenses charged in the
superseding indictment. The exhibits to the petition show that the State utilized that
docket number at the sentencing hearing. Moreover, as the State points out, the
                                              -2-
superseding indictment is valid on its face, and the petitioner does not contend otherwise.
The language in the original and superseding indictments is nearly identical. Finally, a
claim that the petitioner was not arraigned on a specific indictment is not a cognizable
ground for habeas corpus relief.

                Based upon the foregoing analysis, we affirm the judgment of the habeas
corpus court.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -3-